In a wrongful death action, plaintiff appeals, as limited by her brief, from (1) so much of an order of the Supreme Court, Suffolk County, dated June 18, 1976, as, upon granting her motion for substitution of counsel, directed that she reimburse the outgoing attorneys a stipulated sum representing their disbursements as a precondition to the turnover of the case file and (2) so much of a further order of the same court dated August 11, 1976, as, upon granting her motion for renewal, adhered to the aforesaid portion of the original determination. Appeal from the order dated June 18, 1976 dismissed. That order was superseded by the order granting renewal. Order dated August 11, 1976 affirmed insofar as appealed from. Respondents are awarded one bill of $50 costs and disbursements to cover both appeals. When the relationship of attorney and client was terminated, the outgoing attorneys were entitled to be reimbursed for the disbursements properly chargeable against plaintiff before being compelled to deliver the case file to her (see Di Somma v Hyshiver, 38 AD2d 947; Caruso v Sinistorie, 18 AD2d 1074; Silverstein v National Auto Renting Corp., 4 AD2d 869). Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.